IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: ADOPTION OF E.I.M., A MINOR      : No. 287 MAL 2017
                                        :
                                        :
PETITION OF: A.L.H., MOTHER             : Petition for Allowance of Appeal from
                                        : the Order of the Superior Court

IN RE: ADOPTION OF N.J.M., A MINOR      : No. 288 MAL 2017
                                        :
                                        :
PETITION OF: A.L.H., MOTHER             : Petition for Allowance of Appeal from
                                        : the Order of the Superior Court

IN RE: ADOPTION OF L.C.M., A MINOR      : No. 289 MAL 2017
                                        :
                                        :
PETITION OF: A.L.H., MOTHER             : Petition for Allowance of Appeal from
                                        : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 31st day of May, 2017, the Petition for Allowance of Appeal is

DENIED.